Motion for leave to appeal and motion for reargument, insofar as the motions are made by Nathaniel Abdullah *866purportedly on behalf of Garry Williams, dismissed upon the ground that Abdullah is not Williams’ authorized legal representative; motion for leave to appeal otherwise dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for reargument otherwise dismissed as untimely. [See, 84 NY2d 1018; 85 NY2d 954.]